April 16, 1993
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

No. 92-1559 

                           CATHY TYLER,

                      Plaintiff, Appellant,

                                v.

                    JOHN FITZSIMMONS, ET AL.,

                      Defendants, Appellees.

                                           

                           ERRATA SHEET

  The opinion  of this Court  issued April  7, 1993,  is amended  as
follows:

  Cover sheet,  attorneys for  appellees  should read:   William  G.
                                                                    
Cole,  Attorney, Department  of Justice,  with whom Stuart  M. Gerson,
                                                                   
Assistant Attorney  General, William Kanter,  Attorney, Department  of
                                         
Justice, and Richard S.  Cohen, United States Attorney, were  on brief
                            
for appellees.

April 12, 1993      UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

No. 92-1559

                           CATHY TYLER,

                      Plaintiff, Appellant,

                                v.

                    JOHN FITZSIMMONS, ET AL.,

                      Defendants, Appellees.

                                          

                           ERRATA SHEET

  The  opinion of this  Court issued  April 7,  1993, is  amended as
follows:

  Page 7, line 12 of text, should read:  . . . March 11, 1991.

  Page 7, line 14 of text, should read:  . . . February 6, 1991.

April 7, 1993
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           
No. 92-1559

                           CATHY TYLER,

                      Plaintiff, Appellant,

                                v.

                    JOHN FITZSIMMONS, ET AL.,

                      Defendants, Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

          [Hon. Gene Carter, Chief U.S. District Judge]
                                                      

                                           

                              Before

                        Cyr, Circuit Judge,
                                          

                  Bownes, Senior Circuit Judge,
                                              

                   and Fust ,* District Judge.
                                             

                                           

  Robert Edmond Mittel with whom Mittel,  Asen, Eggert & Hunter  was
                                                               
on brief for appellant.
  William  G.  Cole, Attorney,  Department  of  Justice,  with  whom
                   
Stuart M.  Gerson, Assistant Attorney General,  William Kanter, Attor-
                                                            
ney,  Department of  Justice,  and  Richard  S. Cohen,  United  States
                                                   
Attorney, were on brief for appellees.

                                           

                          April 7, 1993
                                           

                                3

*Of the District of Puerto Rico, sitting by designation.

          CYR, Circuit Judge.  Appellant Cathy Tyler challenges a
          CYR, Circuit Judge.
                            

district court  order dismissing her application for  an award of

attorney fees pursuant  to the  Equal Access to  Justice Act  ("-

EAJA")  for lack  of  jurisdiction.   We  vacate and  remand  for

further proceedings on the merits of the fee application.

                                I

                            BACKGROUND
                                      

          The  United States Department of Labor ("USDOL") admin-

isters a program under the  Trade Act of 1974 (the "Trade  Act"),

19  U.S.C.    2101-2495,  2291  (1993),  which authorizes  "trade

readjustment  allowance" ("TRA")  benefits  to  eligible  workers

whose employment  is discontinued  by companies certified  by the

Secretary of Labor  as having been adversely  affected by foreign

import  competition.  Id.   2271.   In May  1985, USDOL certified
                         

plaintiff Tyler's employer, Bass Shoe Company, in connection with

its layoffs after  January 1984.  In  November 1984 and  again in

February 1985, Tyler was laid off temporarily; her employment was

terminated in July 1985.

          The Maine Department of  Labor and Bureau of Employment

Security ("MDOL") determines whether individual Maine workers are

entitled  to TRA  benefits.   In  1981,  USDOL directed  MDOL  to

utilize  a worker's  "first separation"  date in  calculating her

fifty-two  week  eligibility  period   for  basic  TRA  benefits.

Although MDOL believed that the Trade Act and USDOL's regulations

required  use of  a worker's  "last separation"  date, it  did as

directed.   Under USDOL's  "first separation" date  formula, MDOL

determined that Tyler's eligibility period for basic TRA benefits

would  run from December 1984  to December 1985.   However, Tyler

was  not eligible for TRA benefits during this period because the

Trade Act precludes TRA payments until a worker has exhausted her

state unemployment insurance benefits.   See 19 U.S.C.   2291(a)-
                                            

(3)(A)-(B).    Tyler,  who  remained  eligible  for  unemployment

insurance compensation throughout the December 1984-December 1985

period, took no administrative appeal from the MDOL decision.

          In  August 1986,  MDOL brought  the present  action for

declaratory relief against USDOL,  challenging its "first separa-

tion" date directive.  Tyler and  another claimant were permitted

to  intervene in the MDOL  action as plaintiffs.   On November 6,

1990, the  district court  granted declaratory relief  for plain-

tiffs against USDOL  and MDOL.1  Tyler v. United  States Dep't of
                                                                 

Labor, 752 F. Supp. 32, 45 (D. Me. 1990) (emphasis added).
     

                    

     1The  district  court declared  that:    (1) "the  [USDOL's]
policy  for  the years  1981 through  1986,  requiring use  of an
applicant's  first separation  from  employment for  purposes  of
determining  eligibility  for  TRA benefits,  was  invalid,"  (2)
"[t]he [MDOL is]  hereby ordered, consistent  with state law,  to
                                                            
redetermine Plaintiff Tyler's . . .  entitlement to Basic TRA and
Additional TRA  weekly benefits,  based on [her]  last separation
from employment prior to application," and (3) "[i]f TRA benefits
                                                                 
are  granted to Plaintiff[] as a  result of such redetermination,
                                                                
the [USDOL is] hereby  ordered to provide federal monies  for the
payment of the benefits."

                                3

          Tyler had also asserted an entitlement to attorney fees

under the  EAJA, which  permits a  "prevailing party"  to recover

attorney fees in "any civil action" challenging a  federal agency

decision, 28  U.S.C.    2412(d)(1)(A), but  requires  that  "[the

prevailing] party .  . , within thirty days of  final judgment in
                                                                 

the  action, submit to the court an application for fees . . . ."
           

Id.    2412(d)(1)(B) (emphasis  added).   On  December 13,  1990,
   

Tyler filed a motion  to extend the forty-five day  filing period

under Local  Rule 32 of the United  States District Court for the

District of Maine  until "thirty days  after final resolution  of

the plaintiffs' claims for Trade  Act benefits from the [MDOL]."2

The district court summarily granted the extension. On January 7,

1991,  USDOL appealed  and Tyler  cross-appealed from  the Novem-

ber 6, 1990 order.  The appeal and cross-appeal were dismissed by

agreement of the parties on February 6, 1991.

          As  contemplated by  the district  court remand  order,

Tyler resorted to the state administrative process for a redeter-

mination of her entitlement to TRA benefits.  In the meantime, on

June 10,  1991,  the United  States  Supreme  Court rendered  its

decision in Melkonyan v. Sullivan,     U.S.    , 111 S.  Ct. 2157
                                 

(1991), which  generally interpreted the EAJA  filing deadline to

                    

     2As grounds for the motion, Tyler asserted (1) "[t]he plain-
tiffs  have not yet finally  prevailed in their  claims for bene-
fits," (2) "Local Rule 32  allows for such an extension  for good
cause  shown on motion filed within 45  days after entry of judg-
ment,"  (3)  the  "pending State  administrative  proceeding [in]
which  [plaintiff] is seeking  redetermination of  her benefits,"
may necessitate "considerable additional  attorney time," and (4)
any  petition for attorney  fees would be  "premature," and would
"necessitate multiple petitions and multiple hearings."  

                                4

run  from the entry of a "final"  judgment by a court of law, not
                                                            

from  the final  decision of  an administrative  agency following

remand.  Id. at 2162.
            

          Tyler settled  her  administrative claim  with MDOL  in

December 1991, and promptly filed her EAJA  attorney fee applica-

tion  with the  district court.   The  district court  denied the

application as untimely, Tyler  v. Fitzsimmons, 785 F.  Supp. 10,
                                              

12  (D. Me.  1992), holding  that Melkonyan  required retroactive
                                           

application  of its  jurisdictional rule  to pending  cases, and,

therefore, that the thirty-day EAJA fee-application filing period

had commenced to run  on February 6, 1991, when we  dismissed the

appeal  and cross-appeal  from  the district  court's November 6,

1990  judgment,  thereby rendering  the  district court  judgment

"final" and "unappealable."  Id.;  see also 28 U.S.C.    2412(d)-
                                           

(2)(G) (EAJA  term "final  judgment" means  "a  judgment that  is

final  and not appealable") (emphasis  added).  As  the EAJA fee-
                         

application filing deadline is jurisdictional, and not subject to

enlargement  even  for "good  cause  shown,"  the district  court

rejected Tyler's contention that her fee application was saved by

the  district  court's  earlier  extension  of  the  "procedural"

deadline imposed by Local Rule 32. Tyler, 785 F. Supp. at 12.
                                        

                                II

                            DISCUSSION
                                      

          In Melkonyan,  the  Supreme Court  considered the  EAJA
                      

filing provision  in the  specialized context of  Social Security

                                5

disability benefit determinations.  In reviewing decisions of the

Secretary  of Health  and  Human  Services ("Secretary")  denying

disability benefits, the district court has only two options when
                                                    

remanding  to the Secretary  for further  administrative proceed-

ings.  Melkonyan, 111 S. Ct. at 2164 (citing 42 U.S.C.   405(g)).
                

A so-called  "sentence four" remand order entered by the district

court  constitutes  a  "final judgment  affirming,  modifying, or

reversing  the administrative  decision," usually  on substantive

grounds.   Id. at 2165.   Melkonyan contains  language suggesting
                                   

that a "sentence four" remand order invariably results in a final
                                              

judgment,  for purposes of  determining the  EAJA fee-application

deadline, upon  the expiration of  the period  for appealing  the

remand  order  affirming,  modifying,  or  reversing  the  agency

decision.  Id.
              

          On  the  other  hand, generally  speaking  a  so-called

"sentence  six" remand does not follow a district court ruling on

the merits of  an agency  decision.  Rather,  upon the  requisite

"good  cause" showing, see 42 U.S.C.   405(g) (remand for further
                          

factfinding only  permissible if  new evidence is  "material" and

"there is good cause for the failure to incorporate such evidence

into  the record  in  a prior  proceeding"),  the district  court

merely remands to the  agency for further administrative proceed-

ings in  light of new evidence.   Melkonyan, 111 S.  Ct. at 2164.
                                           

Thus, in "sentence six" remands, the district court would contem-

plate  a  retention of  jurisdiction  pending  completion of  the
                                    

remand  proceedings, and there  would be no  "final judgment" for

                                6

EAJA purposes  "until after  the postremand proceedings  are com-

pleted,  the Secretary returns to court, the court enters a final

judgment, and the appeal period runs."  Id. at 2165.
                                           

          Appellees  conceded at oral  argument that Melkonyan is
                                                              

applicable  in  the present  case, if  at  all, only  by analogy.

Melkonyan  was  a Social  Security case,  not  a Trade  Act case.
         

Thus, the  district court's November 6, 1990 declaratory judgment

is roughly  comparable, under  appellees' proposed analogy,  to a

"sentence four" remand, in that the district court "reversed" the

MDOL's denial  of TRA  benefits  on the  only substantive  ground

advanced by  Tyler     namely, the  invalidity of  USDOL's "first

separation" directive.   Accordingly, appellees  contend that the

EAJA filing  deadline was  March 11, 1991,  thirty days after  we

dismissed the appeals from the November 1990 judgment on February

6, 1991.  As it rests on a premise precluded by our case  law, we

reject appellees' syllogism.

          This is not the first time a claimant has complained to

us  that  the retroactive  fallout  from  Melkonyan has  unfairly
                                                   

impaired her recovery of an EAJA fee award.  See Labrie v. Secre-
                                                                 

tary of  Health & Human Servs., 976 F.2d 779 (1st Cir. 1992) (per
                              

curiam).   In a case  decided after the  district court dismissed

Tyler's  fee application,  we  rejected the  contention that  all
                                                                 

post-Melkonyan  "sentence  four"  remands invariably  are  to  be
              

considered "final judgments" for  purposes of the commencement of

the  EAJA filing period.  Labrie, 976  F.2d at 786.  Although the
                                

Supreme Court  scrutinized the district court  order in Melkonyan
                                                                 

                                7

to determine whether  it was either a "sentence  six" remand or a

voluntary  dismissal under Fed. R. Civ. P. 41(a), there was never

any question but what  the district court order in  Melkonyan was
                                                             

not a "sentence  four" remand.   Thus, Melkonyan's references  to
                                                

EAJA  deadlines in "sentence four" cases were dicta which did not

displace the  Court's earlier  statements in Sullivan  v. Hudson,
                                                                

490  U.S. 877  (1989). See Melkonyan,  111 S.  Ct. at  2162.  The
                                    

Court in Hudson, indisputably a "sentence four" remand case, held
               

that an EAJA application  could encompass attorney fees attribut-

able to postremand proceedings provided the remand order did  not

"dictate" that the plaintiff was to receive benefits, since "'the

claimant will not normally attain "prevailing party" status . . .

until  after  the result  of  the  administrative proceedings  is

known.'"   Labrie, 976  F.2d at 781 (quoting  Hudson, 490 U.S. at
                                                    

886).  We  emphasized in  Labrie that our  reconciliation of  the
                                

Melkonyan  and Hudson  decisions  conformed  with the  legitimate
                     

expectations of the  parties in  cases pending at  the time  Mel-
                                                                 

konyan was decided, and with the  prevailing practice in this and
      

other circuits.  Id. at 780 n.2 (citing Guglietti v. Secretary of
                                                                 

Health & Human Servs., 900 F.2d 397, 400 (1st Cir. 1990)).
                     

          Thus, if Melkonyan does apply by analogy to the present
                            

case, as  appellees urge,  under our jurisprudence  the "sentence

four"  remand  standard set  out in  Labrie,  and adopted  by the
                                           

Eighth, Ninth, and Tenth Circuits, must also apply:

          When a judicial remand order in Social Secur-
          ity disability  cases contemplates additional
          administrative  proceedings that  will deter-

                                8

          mine the merits of the claimant's application
          for benefits, and thus will determine whether
          the claimant is a  prevailing party, the dis-
          trict  court  retains discretion  to  enter a
                                          
          final  judgment for  EAJA purposes  after the
          proceedings  on  remand have  been completed.
          On the  other hand,  if the remand  order di-
                                                       
          rects  the Secretary  to award  benefits, the
               
          claimant is a prevailing party and the remand
          order is the final  judgment for EAJA purpos-
          es.

Labrie,  976 F.2d  at  786 (emphasis  added)  (quoting Hafner  v.
                                                             

Sullivan, 972 F.2d 249, 250-51 (8th Cir. 1992)); see also Gray v.
                                                              

Secretary of Health &  Human Servs., 983 F.2d 954,  960 (9th Cir.
                                   

1993); Gutierrez v. Sullivan, 953 F.2d 579, 584 (10th Cir. 1992).
                            

Most importantly, if the  district court order was  an open-ended

remand, pre-Melkonyan practice (as  defined in Labrie) would give
                                                     

rise to the  presumption "that  the court does  intend to  retain

jurisdiction in such  cases absent an  express indication to  the
                                                                 

contrary."  Labrie, 976 F.2d at 786 (emphasis added).3
                  

          Under the Labrie rubric, there can be no  question that
                          

the November 6, 1990 judgment "'contemplate[d] additional admini-

strative proceedings [to] determine  the merits of the claimant's

application  for benefits,  and thus  [to] determine  whether the

                    

     3Of  course, the  Labrie presumption  would apply  with even
                             
greater force outside  the Social Security context.   When acting
outside the strictures  of the Social Security statute, a review-
ing court  normally is not  confined to two types  of remand, but
                                           
possesses the "inherent" authority  to condition its remand order
as  it deems  appropriate.   See Melkonyan,  111  S. Ct.  at 2165
                                          
(citing  United  States  v. Jones,  336  U.S.  641,  671 (1949)).
                                 
Absent  a Labrie-type  presumption, the  litigants would  have no
                
reliable criteria for determining the district court's intentions
where an ad hoc remand order was either silent or equivocal as to
               
the  status of the claimant's EAJA application, or the claimant's
status as a "prevailing party."

                                9

claimant is a prevailing  party. . . .'"  Id. (citation omitted).
                                             

The November 6, 1990 judgment  did not "direct" USDOL or  MDOL to

award Tyler benefits,  but conditionally  directed defendants  to
                                        

award benefits  in an  as-yet undetermined  amount only if  Tyler
                                                          

were  found  entitled to  benefits  under  the "last  separation"

formula and  after consideration  of other applicable  state law.
                                                                

The "first separation" rule was not the final obstacle to Tyler's

claim  for TRA benefits.  As the district court recognized, Tyler

filed no  administrative appeal from  MDOL's denial of  basic TRA

benefits in 1985, and, on remand,  either USDOL or MDOL would  be

in a  position to  assert their  res judicata  and administrative

finality defenses to  bar Tyler's claim.  Tyler,  752 F. Supp. at
                                               

39 (citing International  Union, U.A.W. v.  Brock, 816 F.2d  761,
                                                 

768-69 (D.C.  Cir. 1987)  (noting that claimant's  entitlement to

reconsideration by State of  her TRA benefit determination always

remains  subject to  "procedural  requirements  of state  law")).

Thus,  it was by no means  a foregone conclusion that Tyler would

ever  receive TRA benefits, or attain the status of a "prevailing

party"  under the  EAJA. Finally,  the November 6,  1990 judgment

contains  no  express  disclaimer  of  jurisdiction  which  might

conclusively rebut the Labrie presumption.
                             

          The district  court apparently denied Tyler's  EAJA fee

application solely on the ground that Melkonyan had interposed an
                                               

insurmountable jurisdictional bar,  see Howitt  v. United  States
                                                                 

Dept.  of Commerce, 897 F.2d  583, 584 (1st  Cir.), cert. denied,
                                                                

498  U.S. 895  (1990), preempting  any  exercise of  the district

                                10

court's discretion  to enter a "final" EAJA  judgment pursuant to

Tyler's postremand  settlement.   Given the  widespread confusion

prevailing among the courts at the time, see  Labrie, 976 F.2d at
                                                    

783-86,  the district court's interpretation  in this case was by

no means  without authoritative support.   Nevertheless, in light

of  the LaBrie  presumption, buttressed  by the  district court's
              

summary  allowance  of Tyler's  motion  for an  extension  of the

filing deadline  to "thirty  days after final  resolution of  the

plaintiffs' claims  for Trade Act  benefits from the  [MDOL]," we

find no jurisdictional bar to Tyler's EAJA fee application.

          The  order of  dismissal  is vacated  and  the case  is
                                                                 

remanded for proceedings on  the merits of the EAJA  fee applica-
                                                                 

tion.
    

                                11